Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pietruschka DE 10 201522 843, hereafter referred to as “Peit” (see English Translation for references to paragraph numbers) in view of Sakiyama US PAT 7416320.
	As for claim 1, Peit discloses a lighting unit for a motor vehicle (paragraph 0001), the lighting unit comprising: at least one light guide 28; and at least one circuit board (elongated support board that holds 30, paragraph 0048) having at least one light-emitting diode 58 wherein the circuit board and the light guide are attached to one another (see Figures 3a, 3b), wherein the lighting unit is designed to be elongate and curved in a manner of a crescent (see Figures 3c and 4) with a light guide 28 extending over a length of the lighting unit (as shown in Fig 3a and 4) and with multiple elongated, rigid circuit boards (recites that boards may be split, paragraph 0048) that are each equipped with multiple light-emitting diodes, wherein the circuit boards are substantially identically constructed and lined up in their longitudinal direction along the light guide 
	Peit teaches a light source which is implied to be an LED but is silent reciting it as being plural LEDs that are on rigid circuit boards that are substantially identically constructed and lined up in their longitudinal direction.
	Sakiyama teaches plural LEDs (groups of 4 LEDs, see column 4 lines 8+) that are on separate rigid circuit boards 13 that are substantially identically constructed and lined up in their longitudinal direction (as shown in Figure 9) and connected to one another electrically with cables (see wire 15, Fig 9). It would have been obvious for one having ordinary skill in the art to look to the teachings of Sakiyama and utilize the plural LEDs on separate boards electrically connected by wires to provide a well-known efficient type of light source having a long life, alternate supporting means for holding the boards, and a suitable electrical connecting means for Peit. One would have been motivated to make this combination/substitution to since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations and to provide a suitable supporting and electrical connecting means that allows for more flexibility in the lighting unit by having multiple circuit boards connected by wires.

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One would have been motivated to rearrange the boards in this manner where having the light units arranged closely together is desired.
As for claim 3, see the discussion above for the motivation for combining Sakiyama with Peit.  Peit further teaches the circuit boards have a curved shape in outline with a radius of curvature (see 30, Fig 4, paragraph 0048). 
As for claim 8, Peit teaches a motor vehicle (see paragraph 0001) comprising the at least one lighting unit according to claim 1 (see above regarding the limitations of claim 1).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Piet in view of Sakiyama, and further in view of Liu US 2019/0244939.
As for claim 4, Peit teaches that the electrical components for the circuit boards are known (see paragraph 0048), but does not specifically recite each circuit board has at least two driver units, wherein a portion of the multiple light-emitting diodes of the circuit board is associated with each driver unit for control of the light-emitting diodes.
Liu teaches each circuit board 1 that has at least two driver units (drivers 3, see paragraph 0057, Fig 2), wherein a portion of the multiple light-emitting diodes of the 
As for claim 5, Peit teaches that the electrical components for the circuit boards are known (see paragraph 0048). See above for the motivation for combining with Sakiyama; Sakiyama further teaches there being at least 3 circuit boards (see Fig 9).  See above for combining with Liu.  Liu further teaches 3 driver units arranged on each circuit board (see 3 drivers 3 on PCB 1, Fig 1), and 18 LEDs (see Fig1, LEDS 2).  Regarding the 6 light-emitting diodes are associated with each driver unit, it is known to reconfigure circuits to include a desired number of LEDs associated to a driver and therefore would have been obvious to one of ordinary skill in the art at the time the invention was made to have the 6 light-emitting diodes are associated with each driver unit, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One would have been motivated to make this modification to achieve a desired lighting/powering configuration for the lighting device of Peit.



Liu teaches each circuit board 1 has one driver unit (see driver 3, Fig 1), wherein all light-emitting diodes of the circuit board are associated with the driver unit for control (LEDs are connected to the driver for control, paragraph 0057).  It would have been obvious for one having ordinary skill in the art to look to the teachings of Liu and utilize the configuration having a drivers on the PCB for Peit where having an alternate controlling/powering means is desired.  One would have been motivated to make this combination to provide an alternate, well-known driving means, additionally Peit suggests that the connection means and electrical components are sufficiently known to the person skilled in the art (paragraph 0048).
Regarding having all LEDs connected to one driver for control, it is considered well-known to reconfigure circuits to include a desired number of LEDs associated to a driver and therefore would have been obvious to one of ordinary skill in the art at the time the invention was made to have all LEDs associated with the driver for control, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One would have been motivated to make this modification to achieve a desired lighting/powering configuration for the lighting device of Peit.
As for claim 7, see the discussion above for modifying Peit in view of Liu.  As for having 6 LEDs associated with the driver for control on each board, it is considered 
Regarding having nine circuit boards, it would have been obvious to one of ordinary skill in the art at the time the invention was made to multiply the parts such that there are nine circuit boards present, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One would have been motivated to duplicate the working parts such that there are nine circuit boards where a particular size of lighting device or amount of luminance is desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BOOTH ‘140, HUNG ‘107, and AIKOH ‘718 disclose lighting device structures similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875